Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 11, 2019

                                    No. 04-18-00575-CV

                                Charles Victor WILLIAMS,
                                         Appellant

                                              v.

                                    Scott STILES, et al.,
                                          Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-06819
                        Honorable Norma Gonzales, Judge Presiding


                                       ORDER
        Pending before the court are appellees’ motion for clarification and motion to redact
sensitive date and seal the record. The motions are GRANTED IN PART. This court will not
consider any evidence or documents not contained in the appellate record. Edwards v. Dist.
Attorney of Atascosa Cty., 511 S.W.3d 257, 260 (Tex. App.—San Antonio 2015, no pet.).
Appellant is ORDERED to comply with Rule 9.9 by redacting any sensitive data in future filings
or those filings will be stricken. See TEX. R. APP. P. 9.9.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court